Citation Nr: 1547450	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disability

3.  Entitlement to service connection for right leg sciatica.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an increased compensable disability rating for hypertension.  

6.  Entitlement to an increased compensable disability rating for sinusitis.

7.  Whether there was clear and unmistakable error (CUE) in a September 1982 rating decision that denied a compensable rating for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to June 1982.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of November 2010 (hypertension) January 2011 (sinusitis) and October 2013 rating decisions by the Waco, Texas and Muscogee, Oklahoma Regional Offices (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge at a July 2015 hearing by videoconference.  The Veteran waived RO review of additional evidence at the time of his hearing.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for a low back disability, entitlement to service connection for right leg sciatica, entitlement to service connection for sleep apnea and entitlement to a compensable rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.

FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran has tinnitus related to noise exposure during active service.

2.  The Veteran's sinusitis is manifested by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.

3.  The September 1982 rating decision that granted service connection for hypertension and assigned a noncompensable percent rating was made on the basis of the facts known before the adjudicators at that time, the law then in effect was correctly applied, and this rating decision did not contain an undebatable error that was outcome determinative.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for a 10 percent rating, but no higher, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2015).

3.  The September 1982 rating decision that assigned a noncompensable rating for hypertension did not involve CUE and may not be reversed or amended on the basis of CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1982).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard December 2010 and January 2013 letters satisfied the duty to notify provisions for the tinnitus and sinusitis claims.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in December 2010 and August 2013.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  VA's duty to assist has been met.

These notice and assistance provisions do not apply to the CUE request as it represents a collateral attack on a prior decision.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).

II. Service Connection-Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In general, service connection requires evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (31th ed. 2007).  This is a subjective symptom clearly capable of lay observation and may provide the basis for an award of service connection when there is credible evidence that the disability was incurred in service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Service treatment records are silent as any of complaints of or treatment for tinnitus.  

An August 2013 VA examination report noted that the Veteran noticed ringing in his ears since October 2012, when he resumed working in a computer lab at Ft. Sill.  The Veteran described in-service exposure to loud noises from generators, radar, and electronics in confined spaces.  While the examiner opined that hearing loss was due to the Veteran's military noise exposure, the examiner stated that he was unable to determine the etiology of the Veteran's tinnitus without resorting to speculation as the Veteran reported that he first recognized his tinnitus in 2012.

In a September 2014 appeal, the Veteran explained that the VA examiner misunderstood him and that his tinnitus had become constant and unbearable, as opposed to merely present, in 2012.  The Veteran explained that he may have had ringing in his ears during service but that it had become more noticeable with time.

The Board finds plausible the Veteran's explanation that the VA examiner misunderstood his description of symptoms and that he experienced tinnitus intermittently since service. 

The Veteran is competent to report his observations of tinnitus during and since service and he is found to be credible.  Service connection is already in effect for hearing loss as associated with in-service noise exposure.  Thus, the evidence of record is, at least, in relative equipoise, and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Increased Rating-Sinusitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran is service connected for chronic sinusitis with secondary anosmia and mild speech impairment.  A non-compensable rating has been assigned pursuant to Diagnostic Code 6513, for chronic ethmoid sinusitis.  38 C.F.R. § 4.97.  The Veteran contends that a higher evaluation is warranted. 

Under Diagnostic Code 6513, a 10 percent evaluation is warranted if the Veteran experiences one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  

A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum evaluation allowable under the general rating formula is 50 percent.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513.

In a November 2010 VA Medical Center treatment note, the Veteran reported afternoon headaches and nose bleeds with a lot of sinus drainage once a week.  It was noted that the Veteran was not using any medication for his allergies.

The Veteran was afforded a VA examination in December 2010.  Examination revealed no interference with breathing or pus.  Pain and headaches were reported; crusting was present.  The Veteran reported no episodes of chronic sinusitis that required doctor-recommended bed rest or episodes of chronic sinusitis per year that required four to six weeks of antibiotic treatment.  The Veteran reported daily episodes of sinusitis and it was noted that the Veteran had xerostomia, epistaxis and anosmia due to chronic sinusitis.  The Veteran's x-ray was normal.  

In February 2012, the Veteran testified before a decision review officer (DRO) about his sinusitis symptoms.  The Veteran explained that he had to blow his nose daily and when blowing his nose he often found blood on his tissue and he stated that some days he bled all day.  He explained that he sometimes had to pack his nose to stop the bleeding.  The Veteran explained that tooth pain and that he experienced facial pressure under and above his eyes.  The Veteran reported headaches sixty to eighty percent of the week.  The Veteran explained that these symptoms occasionally affected his ability to work in that he sometimes was out of commission due to nose bleeds.  He stated that he had to take time off work to lie down due to the bloody noses.  The Veteran stated that this affected his voice and that this affected his ability to deal with others at work in that he sounded like he was mumbling.  The Veteran stated that private physicians had given him antibiotics but that he did not seek medical attention of his symptoms often.  

In February 2012, the Veteran sent pictures of multiple bloody tissues in support of his claim.

At his July 2015 Board hearing, the Veteran testified that he had attacks of sinusitis primarily evident in the winter and spring.  The Veteran stated that he sometimes had his sinusitis impact his speech which affected his employment in that others could not understand him.  The Veteran described having infections which required antibiotics about once a year.  The Veteran stated that he did not experience headaches very often but experienced a discharge.

When resolving reasonable doubt in favor of the Veteran, the evidence of record demonstrates that the Veteran sinusitis more closely approximates three to six non-incapacitating episodes of sinusitis characterized by headaches, pain and crusting compared to the noncompensable leve.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Therefore, a 10 percent disability rating is warranted.

The evidence does not demonstrate, and the Veteran has not assert that he experiences three or more incapacitating episodes of sinusitis requiring prolonged antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis.  Additionally the Veteran has not had radical surgery nor does he have near-constant sinusitis.  Accordingly, a preponderance of the evidence is against a disability rating in excess of 10 percent.  

The Veteran's service-connected sinusitis symptoms as described above are shown to be considered by the rating criteria.  Thus, there is no impairment to consider for an extraschedular rating.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected disabilities is adequate, and referral for extraschedular consideration is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

IV. Clear and Unmistakable Error-Hypertension Rating

The Veteran argues that there is CUE in a September 1982 rating decision because the medical evidence of record at that time was sufficient to substantiate a compensable rating for hypertension at that time.  See 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

CUE is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a three-part test to determine whether a prior decision was based on CUE: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The evidence of record at the time of the September 1982 rating decision consisted of service treatment records and an August 1982 VA examination report.  Evidence subsequently added to the record is not for consideration as it was not extant at the time of the decision.

The service treatment records include a March 1978 report of medical examination in which it was noted that the Veteran initially had elevated blood pressure without a history of high blood pressure.  The initial reading was 136/74.  Repeated blood pressure testing demonstrated readings of 152/94 sitting down and 150/90 lying down.  A November 1978 report of medical examination included a blood pressure reading of 122/70.  A June 8, 1981 treatment record which noted the Veteran's complaints of chest pain, blood pressure readings were 150/110 on the right and 145/105 on the left.  A June 10, 1981 note treatment note reported the Veteran's complaints of chest pain for four days.  It was noted that high blood pressure was still out of control and that the Veteran was being treated for hypertension.  Blood pressure on the right was 140/105 and reading was 140/100 on the left.  A June 12, 1981 treatment record noted that the Veteran had been feeling much better and noted that the Veteran was taking medication, blood pressure readings were 130/85 on the right side and 135/88 on the left side.  A June 12, 1981 electrocardiographic record demonstrated a blood pressure reading of 120/80.  

A June 1981 service treatment record noted that blood pressure readings from June sixteenth to June nineteenth were 140/90, 116/86, 130/88 and 130/84.  In a July 6, 1981 treatment note it was noted that the Veteran was started on Inderal and voluntarily restricted his salt intake.  Blood pressure reading was 134/90 on the right and 128/90 on the left.  Later July 1981 treatment notes reported blood pressure readings of 124/80 and 140/90.  A November 1981 inpatient cover sheet noted controlled hypertension.  Another November 1981 treatment note reported a history of hypertension with medication.  Blood pressure was 138/88.

At the time of his April 1982 report of medical examination for separation purposes, the Veteran's blood pressure was 134/86.

After service, the Veteran submitted his application for benefits in July 1982, which included a claim of service for hypertension.  An August 1982 VA examination was conducted in connection with the claim.  The report notes the Veteran's history of high blood pressure in service.  Examination revealed two blood pressure readings of 120/80.  The diagnosis was hypertension not found.  The examiner noted that the Veteran was told that he had high blood pressure a year ago and that he had taken daily medication since.  It was noted that there was no evidence of disease on physical examination.

In a September 1982 rating decision, the RO granted service connection for hypertension based upon the service treatment records and the findings of the August 1982 VA examination.  A noncompensable rating was assigned from July 1, 1982.  The Veteran was notified of this determination in September 1982 but did not appeal.  The September 1982 rating decision is final; therefore, it may be challenged on the basis of CUE.

In a March 2011 substantive appeal, the Veteran noted that in 1981, prior to medication, blood pressure readings were in the 138/88-135/85 range and that "given the readings were analog and not digital; it is probable the actual blood pressure (systolic) exceeded 140.  

During his July 2015 Board hearing, the Veteran stated that he had a history of diastolic readings over 100 during service and that the initial examiner made an error in the application of the regulation at the time of the September 1982 rating decision and should have assigned a 10 percent rating.  

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question, and not on subsequent determinations of record.  In determining whether the prior final rating decision is the product of CUE, the question is not whether the Board would have reached the same conclusion, but whether that decision contained an undebatable error that was outcome determinative. 

At the time of the September 1982 rating decision, diagnostic code 7101 for hypertensive vascular disease stated that a 10 percent rating was warranted where diastolic pressure was predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1982).  Higher ratings were warranted for higher predominant diastolic pressure with greater severity symptoms.  Note 2 on that diagnostic code states that when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a minimum rating of 10 percent will be assigned.  Id.

The Board finds that the RO's determination that a noncompensable rating a reasonable exercise of adjudicatory judgment.  The Veteran's service treatment records include some diastolic readings that were above 100, most notably in early June 1981.  Nonetheless, a finding that the Veteran's diastolic pressure was not predominantly 100 or more or that he had a history of diastolic pressure predominantly 100 or more which required continuous medication is not an undebatable error over which reasonable minds could not differ.  There were several other readings of less than 100 for diastolic pressure, even before medication use.  Essentially, the argument is disagreement with the weighing of the evidence in the decision as it cannot be said that reasonable minds would not differ on the outcome.  Furthermore, the VA rating board in the September 1982 decision included a medical doctor and it was permitted to rely on its own medical judgment to support the conclusions.  See MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010).

The Board is cognizant of and sympathetic to the Veteran's assertion that the higher diastolic readings demonstrate both a history of diastolic readings over 100 and a need for continuous medication.  However, reasonable minds could differ on a determination as to whether these readings demonstrated a predominant finding of diastolic pressure above 100 which necessitated continuous medication, given the limited higher readings and the speed with which the Veteran was medicated for high blood pressure.  Reasonable minds could differ as to whether the evidence available at the time of the September 1982 rating demonstrated that the Veteran required continuous medication in order to keep his diastolic pressure below 100 or whether he was merely prescribed continuous medication once his blood pressure reading was high.

While the Veteran argues that his readings might have been higher using a different method of taking the Veteran's blood pressure, this also does not demonstrate that an undebatable error was made by the findings of the September 1982 rating decision given the blood pressure readings presented at the time of the rating decision.  

In the present case, there is evidence which supports the assignment of the noncompensable rating.  Reasonable minds could conclude that a compensable rating was not warranted for hypertension.

For these reasons, the Board finds that the rating decision of September 1982 was adequately supported by the evidence then of record and the statutory and regulatory provisions which existed at the time of the September 1982 rating decision were correctly applied.  The Board concludes that such determination did not constitute CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).


ORDER

Service connection for tinnitus is granted.

A 10 percent disability rating, but no higher, for sinusitis is granted, subject to the laws and regulations governing the payment of monetary awards.

The request to revise or reverse the September 1982 rating decision that denied a compensable rating for hypertension, on the basis of CUE, is denied.


REMAND

In August 2013, a VA physician opined that it was less likely than not that the Veteran's sleep apnea was related to sinusitis.  Significantly, however, the VA examiner, failed to note the Veteran's reports of snoring since service or his wife's attesting to observing her husband snoring since 1984.  Moreover, the evidence now includes an August 2015 letter from the Veteran's private physician in which Dr. E.W. states that sinusitis can be a component of sleep apnea but that male gender, obesity and genetic predisposition were most likely the major culprits for severe obstructive sleep apnea with chronic rhinitis as an "additive to these risk factors."  

In an August 2014 VA spine medical opinion, the VA examiner provided a thorough review of the Veteran's claims file, however, she too fails to note the Veteran's reports of intermittent back pain since service.

As the VA examiners failed to consider the Veteran's lay observations during and after service, the Veteran should be provided with new VA examinations so that the totality of the evidence, to include the Veteran's lay statements, is considered.

Moreover, in a March 2011 substantive appeal that he experienced chronic fatigue and a left eye retinal tear, which he related to his hypertension.  Additionally, the Board notes that the Veteran indicated that his hypertension had increased in severity during his July 2015 Board hearing.  Therefore, the Veteran should be afforded a new VA examination to determine the current state of his hypertension and in order to ascertain whether additional symptoms to include fatigue and a left eye disability can be attributed to his hypertension. 

Because the Veteran claims he has right leg sciatica as due to his spine disability, this issue should also be remanded.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current lumbar spine disability, and/or sciatica of the right leg.  The entire claims file, must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

If any claimed disabilities are found, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disorder had its onset during active service or is related to any in-service disease, event, or injury.

The Veteran's reports of intermittent back pain since service should be considered.

For any neurological abnormality identified, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's service-connected lumbar back disability and describe the nerve(s) affected.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of any sleep apnea found to be present, to include whether it is related to service or his service-connected disabilities.  The entire claims file must be reviewed by the examiner. 

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disorder had its onset during active service or is related to any in-service disease, event, or injury.

If not, the examiner should render an opinion whether any sleep apnea at least as likely as not is due to or caused by the Veteran's service-connected disabilities of bilateral keratoconus, peptic ulcer disease with hiatal hernia and reflux esophagitis, rhinitis associated with chronic sinusitis with secondary anosmia and mild speech impairment, chronic sinusitis with secondary anosmia and mild speech impairment, hypertension, bilateral hearing loss, tinnitus, and erectile disorder.

Finally, if not, the examiner should render an opinion regarding whether any diagnosed sleep apnea has at least as likely as not been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities. 

If aggravated, specify the baseline of the sleep apnea disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner should consider the Veteran's reports of snoring since service and his wife's attesting to observing her husband snoring since 1984.

The examiner should also discuss the findings of Dr. E.W. that sinusitis can be a component of sleep and that chronic rhinitis was an additive to these risk factors.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement to service connection must be set forth in detail. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the current nature and severity of his service-connected hypertension.  The entire claims file must be reviewed by the examiner.

In assessing the severity, the examiner should address whether chronic fatigue and a left eye retinal tear are manifestations of the Veteran's hypertension. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


